Citation Nr: 0526973	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for polycystic kidney 
disease.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from March 1961 to March 1965 
and July 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In June 1998, the RO denied a rating higher than 30 percent 
for coronary artery bypass graft (CABG), and in a January 
1999 rating action, denied service connection for post-
traumatic stress disorder (PTSD). The veteran perfected 
appeals on these issues. During the pendency of the appeal in 
an April 2000 rating decision, the RO granted service 
connection for PTSD. This constitutes a full award of 
benefits on the issue on appeal. Subsequently, in a May 2000 
notification letter, the veteran advised that recent rating 
decisions for PTSD and CABG had satisfied both of his 
appeals. The Board considers these issues satisfied or 
withdrawn.

In October 2003, the veteran appeared before a Decision 
Review Officer (DRO) in an informal conference. He later 
testified in a hearing before a hearing officer at the RO. A 
conference report and a transcript of the hearing are of 
record.

The issue of entitlement a TDIU is addressed in the remand 
following the order section of the decision below. It is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished with respect to the issue 
decided herein.

2.  There is no evidence of kidney abnormalities or 
polycystic kidney disease in service, and polycystic kidney 
disease is not shown related to service or to a service-
connected disability.


CONCLUSION OF LAW

Polycystic kidney disease was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim of entitlement to service connection for 
PKD.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that the rating decision, statement of 
the case, and supplements thereto, as well as VCAA 
notification letters dated in June 2002 and June 2004, 
informed the veteran of the evidence and information 
necessary to substantiate his claim; the information he 
should provide; the assistance that VA would provide to 
obtain evidence on his behalf; and the evidence that the 
veteran should submit if he did not desire the RO to obtain 
the evidence on his behalf. Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, the veteran was 
informed of the evidence that would be pertinent to his claim 
and to either submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim. The veteran's service medical 
records have been obtained. Numerous post-service private and 
VA treatment records have been obtained. The veteran and his 
representative have submitted statement in support of the 
claim, and neither has identified any additional evidence or 
information that could be obtained to substantiate the claim. 
The Board is also unaware of any such available evidence or 
information. Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

In sum, the veteran has had ample notice of what is required 
to substantiate his claim for service connection, and has 
been given adequate time to respond to the Board's requests 
for evidence. The Board finds that no reasonable possibility 
exists that any further assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. Therefore, a 
decision on the merits at this stage, without remand for any 
additional development of this issue, is not prejudicial to 
the veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Service medical records reflect no kidney abnormalities or 
disease on enlistment. An April 1971 clinical record of 
hospitalization in service reflects a history of first-degree 
atrioventricular (AV) block noted in 1965, and again in 1971 
with evacuation from the Republic of Vietnam for second 
degree AV block. Physical examination at that time revealed 
blood pressure of 140/80. Laboratory data of CBC, urinalysis, 
fasting blood sugar, cholesterol, bilirubin, transaminase, 
LDH, CPK, serum creatinine, STS, and serum triglycerides were 
all noted as normal. Electrocardiogram showed first degree AV 
block with a cardiogram taken at rest. Diagnosis was first-
degree AV block with a history of Wenckebach phenomenon. 

July 1971 separation examination shows no abnormalities of 
the kidneys. Urinalysis was noted as negative and the genito-
urinary system was noted as normal. The veteran was separated 
in September 1971. 

Post service VA records reflect that on an October 1972 work-
up examination, it was noted that the veteran showed blood 
pressure in March 1968 of 124/74, on July 1971 separation 
examination of 132/92, and on current VA examination of 
140/85, recumbent 130/100, standing 150/90, and after 
exercise 150/85, and 2 minutes after, at 145/90. It was noted 
that the work-up included urinalysis, ECG and chest x-ray. 
Diagnoses included history of first degree AV block and 
hypertensive vascular disease.

Subsequent records, including of CABG surgery, reflect 
diagnoses for various conditions but show no kidney 
abnormalities.

VA examinations from April 1998 through August 2002 reflect 
that the veteran was noted as having retired in May 1997. 
Diagnoses include hypertension, status post CABG for 
hypertensive vascular disease, and history of AV block; 
atherosclerotic heart disease, and coronary insufficiency. No 
kidney dysfunction is noted.

In April 2004, the veteran submitted a claim of entitlement 
to service connection for polycystic kidney disease (PKD). He 
asserted recent diagnosis with the disease, confirmed by 
ultrasound (U/S), magnetic resonance arteriogram (MRA), and 
computed tomography (CT) scan. It was reported that the 
veteran had hematospermia and hematuria which prompted 
ultrasound, showing polycystic kidney disease. 

In an October 2004 statement and VA Form 9 substantive 
appeal, the veteran asserted that PKD is condition one has 
from birth, that development of hypertension as a young adult 
was a symptom of PKD, that his high blood pressure was 
treated as a condition and not a symptom, and therefore, his 
PKD was never diagnosed in service, that his PKD was made 
worse by military service because it remained undiagnosed and 
he did not receive the treatment as required such as diet, 
medications, and follow-up. 

In various statements, the veteran and his representative 
maintain that service connection for PKD is warranted.

III. Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

A longitudinal view of the record reflects that the service 
medical records are completely devoid of any kidney 
complaints, or abnormalities, either on enlistment or 
discharge. Post service private and VA treatment records 
reflect no kidney disease until diagnosed with PKD in April 
2004, over 30 years after (1971) separation from service. 

The Board has considered the appellant's statements that he 
had PKD prior to service, which was aggravated in service. 
However, the statements are not competent evidence since 
laypersons, such as the appellant, are not qualified to 
render a medical diagnosis or an opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The salient point to be made is that there is no evidence of 
kidney dysfunction or disability in service. Further, there 
is no post-service medical evidence, other than the veteran's 
own opinion, showing any kidney abnormality or disease at any 
time after service, prior to June 2004, for over 30 years 
after service. Also, there is no objective medical evidence 
or opinion linking the current disability to service. 

Although the veteran proposes that his hypertension was a 
symptom of an underlying PKD in service which remained 
undiagnosed and untreated, there is no competent medical 
evidence of record to support this position. PKD, or a kidney 
abnormality, is not shown as having been incurred or 
aggravated in service, or etiologically related to the 
veteran's military service, or to a service-connected 
disability. In the absence of competent medical evidence of 
such, there is no basis for a grant of service connection.  
It is also noted that appellant is separately service 
connected for cardiovascular pathology, manifested before and 
not shown related to any PKD.

The Board recognizes the sincerity of the appellant's belief 
in the merits of his claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations. See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993). Accordingly, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for service connection for polycystic kidney disease.

ORDER

Service connection for polycystic kidney disease is denied.




REMAND

Service connection was a TDIU was denied in a September 2002 
rating decision. At that time, the veteran was service-
connected for PTSD at 50 percent; status post CABG at 30 
percent; status post residuals of saphenous vein, left leg at 
20 percent; hypertensive heart disease at 10 percent; and, AV 
block, Wenckenbach type at 0 percent. The combined evaluation 
was 80 percent effective from June 5, 2002. Thus the veteran 
met the requirements for consideration under 38 C.F.R. 
§ 4.16(a).

Although the veteran was afforded VA medical and psychiatric 
examinations in August 2002, the psychiatric examiner's 
opinion as to the veteran's unemployability is based solely 
on his disability due to PTSD, and the examiner concluded the 
veteran could work. However, as noted above, the veteran has 
other service-connected disabilities which should have been 
considered, and were not.

The examiner who performed the August 2002 medical 
examination did not render an opinion. Thus the Board finds 
reexamination necessary.

Further, since the veteran has not been examined in over two 
years, and no additional medical evidence has been received 
upon which the Board can properly evaluate the current 
severity of the veteran's service-connected disability, 
further examination, to include all appropriate diagnostic 
and clinical testing, is warranted. See 38 U.S.C.A. § 5103A 
(West 2002).

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should contact appellant for 
assistance in obtaining all outstanding 
VA and/or private outpatient treatment 
records for all service-connected 
disabilities from August 2002 to the 
present. If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

2.  When all indicated record development 
has been completed, but whether or not 
records are obtained, the RO should make 
arrangements for the veteran to be 
afforded an appropriate VA examination to 
determine the current degree of severity 
of all service-connected disabilities. 
The claims folder must be made available 
to and reviewed by the examiner. The 
examination report should reflect that 
the claims folder was reviewed. Any 
indicated studies must be performed, and 
all clinical findings consistent with the 
pertinent rating criteria, must be noted. 
Appropriate findings to allow for rating 
criteria to be applied should be provided 
according to applicable procedures. The 
examiner must then also render an opinion 
as to whether the veteran is precluded, 
solely by his service-connected 
disabilities, from following a 
substantially gainful occupation.

3.  The RO should then readjudicate the 
issue of a TDIU with evaluation of all 
evidence obtained, and determine whether 
the veteran is precluded, solely by his 
service-connected disabilities, from 
following a substantially gainful 
occupation. If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folders are 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


